     Case 2:20-cr-00326-JFW Document 53 Filed 08/07/20 Page 1 of 4 Page ID #:522



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
 9        Facsimile: (213) 894-6436
          E-mail:    Mack.Jenkins@usdoj.gov
10                   Veronica.Dragalin@usdoj.gov
                     Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13
                            UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,               No. 2:20-CR-326-JFW
16
               Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
17                                           FOR ORDER SEALING DOCUMENT;
                     v.                      DECLARATION OF VERONICA DRAGALIN
18
     JOSE HUIZAR,
19
               Defendant.
20

21        Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney’s Office for the Central
23   District of California and Assistant United States Attorneys Mack E.
24   Jenkins, Veronica Dragalin, and Melissa Mills hereby applies ex parte
25   for an order that the government’s Notice Disclosing Individuals and
26   Entities Named in the Indictment be filed under seal.
27   //
28   //
     Case 2:20-cr-00326-JFW Document 53 Filed 08/07/20 Page 2 of 4 Page ID #:523



 1        This ex parte application is based upon the attached declaration

 2   of Veronica Dragalin, the files and records in this case, and such

 3   further evidence and argument as the Court may permit.

 4   Dated: August 7, 2020                Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9
                                          MACK E. JENKINS
10                                        VERONICA DRAGALIN
                                          MELISSA MILLS
11                                        Assistant United States Attorneys

12                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cr-00326-JFW Document 53 Filed 08/07/20 Page 3 of 4 Page ID #:524



 1                        DECLARATION OF VERONICA DRAGALIN
 2   I, Veronica Dragalin, declare as follows:

 3        1.    I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.              I

 5   am the attorney representing the government in this case.

 6        2.    The government requests leave to file the government’s

 7   Notice Disclosing Individuals and Entities Named in the Indictment

 8   (“Notice”) under seal.

 9        3.    At a hearing on August 5, 2020, the Court requested the

10   names of the individuals and entities named and masked in the

11   indictment, and authorized the filing of such a disclosure under seal

12   and in camera.    Pursuant to the Court’s order at the hearing, the

13   government requests leave to file the Notice under seal rather than

14   in camera, in order to provide a service copy to counsel for

15   defendant JOSE HUIZAR.     For the reasons stated on the record at the

16   hearing, the government respectfully requests that the Notice be

17   filed under seal.

18        4.    On August 6, 2020, I informed defendant JOSE HUIZAR’s

19   counsel, Carel Ale and Charles Snyder, Deputy Federal Public

20   Defenders, that the government would be filing the Notice under seal.

21   Defendant’s counsel informed me that they do not oppose the

22   application.

23   //

24   //

25   //

26   //

27   //

28   //
     Case 2:20-cr-00326-JFW Document 53 Filed 08/07/20 Page 4 of 4 Page ID #:525



 1           5.   Should the Court deny this application, the government

 2   requests that the Notice not be filed, but be returned to the

 3   government, without filing of the document on the clerk’s public

 4   docket.

 5           I declare under penalty of perjury under the laws of the United

 6   States of America that the foregoing is true and correct and that

 7   this declaration is executed at Los Angeles, California, on August 7,

 8   2020.

 9

10                                           VERONICA DRAGALIN

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
